Citation Nr: 0736780	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  04-31 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for all teeth as secondary 
to the service-connected disability of trauma to teeth 9 and 
10.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1963 to 
November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 RO rating decision.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran is currently service connected for dental 
trauma involving teeth numbered 9 and 10.  

3.  His current application for a dental disorder was 
received by VA in 2003.  

4.  The veteran has not submitted any evidence that shows 
either in-service or post-service trauma to the rest of his 
teeth.  



CONCLUSION OF LAW

The veteran has not submitted a claim of service connection 
for dental disability, for his teeth other then numbered 9 
and 10, upon which relief may be granted. 38 U.S.C.A. §§ 
1712, 5107 (West 2002 & Supp. 2006) 38 C.F.R. §§ 3.381, 
17.161 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In October 2003, prior to the rating decision on appeal, the 
RO sent the veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

The veteran was afforded time to respond before the RO issued 
the April 2004 rating decision on appeal.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The October 2003 letter also satisfies the statutory and 
regulatory requirement that VA notify a claimant, what 
evidence, if any, will be obtained by the claimant and what 
if any evidence will be obtained by VA. See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The October 2003 letters advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  

The letters also advised the veteran that VA must make 
reasonable efforts to help the veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.  

The letter advised the veteran that it was his responsibility 
to provide the RO with enough information about the records 
to enable the RO to request them from the person or agency 
having them, and advised the veteran that it was his 
responsibility to make sure the records were received by VA.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  

However, even though the veteran was not expressly advised to 
"give us all you've got" the Board finds that this 
requirement has been constructively satisfied.  

As noted, the veteran has been advised of the evidence 
required to support his claim, and of the evidence of record.  
The Board finds that he has accordingly been constructively 
invited to give VA all the relevant evidence in his 
possession not already of record at VA.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the October 2003 letter 
advised the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
it does not appear that the RO advised the veteran of these 
elements, but the Board finds that the omission is harmless.  

The Board's decision below denies service connection for the 
claimed disability, so no degree of disability or effective 
date will be assigned.  There is accordingly no possibility 
of prejudice to the veteran under the notice requirements of 
Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  

The Board notes that a medical examination is not required if 
the veteran has not presented a prima facie case for the 
benefit claimed.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §  
3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 
1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 
(2004) (per curium).  

Finally, the veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  
 
Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for his teeth.  


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  

Service connection also may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  See 38 C.F.R. § 3.310(a); Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).  

The veteran is seeking service connection for disability of 
all of his teeth, which includes for gingivitis, other than 
the already service-connected dental trauma for teeth 
numbered 9 and 10.  

The RO granted service connection due to dental trauma for 
teeth numbered 9 and 10 in March 2003.  The veteran filed his 
current claim in October 2003.  Such a claim is also 
considered to be a claim for VA outpatient dental treatment.  
Mays v. Brown, 5 Vet. App. 302 (1993).

The threshold question is whether or not the appellant has 
presented a legal claim for a VA benefit.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  If he has not, his appeal must be 
denied.  As will be explained, the Board finds that he has 
not submitted such a claim.  

Teeth noted as normal at entry will be service connected if 
they were filled or extracted after 180 days or more of 
active service.  38 C.F.R. § 3.81(d)(1).  

Where teeth are replaceable by suitable prosthesis a 
noncompensable evaluation is warranted.  38 C.F.R. § 4.150, 
Diagnostic Code 9913.  See Simington v. West, 11 Vet. App. 41 
(1998).  

Outpatient dental treatment may be authorized by the Chief of 
the VA Dental Service, for beneficiaries defined in 38 U.S.C. 
1712(b) and 38 CFR 17.93 to the extent prescribed and in 
accordance with the following classification and provisions 
set forth below:  

Class I beneficiaries are those having a service-connected 
compensable dental disability or condition.  They may be 
authorized any dental treatment indicated as reasonably 
necessary to maintain oral health and masticatory function.  
There is no time limitation for making application for 
treatment and no restriction as to the number of repeat 
episodes of treatment.  38 U.S.C. 1712(b)(a).  

Class II beneficiaries include those, such as the veteran, 
who were discharged or released from active service prior to 
October 1, 1981.  Those having a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at time of discharge or release from active 
service, may be authorized any treatment indicated as 
reasonably necessary for the one-time (emphasis added) 
correction of the service-connected noncompensable condition, 
but only if the following conditions are met:  

(A) They were discharged or released, under conditions other 
than dishonorable, from a period of active military, naval or 
air service of not less than 180 days.  

(B) Application for treatment is made within one year after 
such discharge or release (emphasis added).  

(C) The VA dental examination is completed within 14 months 
after discharge or release, unless delayed through no fault 
of the veteran. 38 U.S.C.A. § 1712(b)(a)(2)(i).  

Treatable carious teeth, replacement of missing teeth, dental 
or alveolar abscesses, and periodontal disease are considered 
service connected only for the purpose of establishing 
eligibility for outpatient dental treatment. 38 C.F.R. § 
3.381(a).  

The service medical records in this case are silent for any 
treatment or trauma to the veteran's teeth except his 
service-connected teeth numbered 9 and 10.  The Board notes 
that he has not submitted any evidence to show any dental 
treatment to his other teeth as a result of his service-
connected teeth numbered 9 and 10.  

Under the current regulations, dental treatment for 
noncompensable dental disorders is only authorized on a one- 
time completion basis and he needed to submit his claim for 
VA outpatient dental treatment within one year of his 
discharge or release.  That application needed to be 
submitted within one year of his discharge from service.  In 
this case, such application was not received by the RO until 
October 2003, many years after service.  

While the veteran was not notified of this restriction by the 
appropriate service department at the time of his discharge, 
such notification was not required for service personnel who 
were discharged prior to 1982.  See Woodson v. Brown, 8 Vet. 
App. 352 (1995).  

There are certain exceptions to this basic rule of treatment, 
such as cases involving dental trauma, prisoner of war 
status, aggravation of a service-connected medical disorder, 
or participation in a VA rehabilitation program. 38 C.F.R. § 
17.161. However, the evidence does not show, nor does the 
veteran contend, that any of those exceptions apply to this 
case.  

Absent a timely application for VA dental benefits or 
competent evidence of trauma or any other of the noted 
exceptions, the veteran cannot meet the criteria for service 
connection for dental disability on a direct basis.  

The primary thrust of the veteran's contentions is that his 
dental disability has been caused or aggravated by his 
service-connected dental trauma to teeth 9 and 10.  However, 
given the general nature of these assertions, service 
connection is not available on a secondary basis.  

VA will only treat a dental condition if it is professionally 
determined to be having a direct and material detrimental 
effect upon the associated basic condition or disability. 38 
C.F.R. § 17.161(g).  

Essentially, VA will treat dental disease to keep a service- 
connected disability from getting worse.  Whether such dental 
disease is service connected is irrelevant.  

In this case, the evidence of record does not show that the 
current dental condition is aggravating his service-connected 
teeth.  Rather, his argument is the opposite, that his 
service-connected teeth has caused or aggravated his other 
teeth.  

However, under current law, there is simply no basis for 
secondary service connection. The law is dispositive of the 
issue; and, therefore, the appeal must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

In arriving at this decision, the Board notes that the only 
opinion supporting a grant of service connection for dental 
disability comes from the veteran.  However, it must be 
emphasized that he is not qualified to render such an 
opinion. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

As the claimed dental disorder may only be service connected 
for the purpose of obtaining VA outpatient dental treatment, 
and his application was not received in a manner that might 
be considered timely for such treatment, there is no legal 
avenue upon which service connection may be established. As 
such, he has not submitted a claim for which relief may be 
granted, and the appeal must be denied.  

As to his gingivitis, as the RO has pointed out, VA 
regulations provide that treatable carious teeth, replaceable 
missing teeth and periodontal disease may be considered 
service-connected solely for purposes of establishing 
eligibility for outpatient dental treatment.  38 C.F.R. § 
3.381(a).  

Since the regulations prohibit an award of service connection 
for compensation purposes for periodontal disease, his claim 
for VA compensation must be denied.  Where the law and not 
the evidence is dispositive, the claim should be denied 
because of the lack of entitlement under the law.  Thus, this 
claim must be denied on that basis.  

Given these facts, the Board finds that the claim of service 
connection for all teeth, including as being due to 
gingivitis, as secondary to the service-connected disability 
of trauma to teeth 9 and 10 must be denied.   




ORDER

The claim of service connection for all teeth as secondary to 
the service-connected disability of trauma to teeth 9 and 10 
is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


